Citation Nr: 1816223	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-35 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of lumbar strain.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for skin rash around the eyes.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to an increased rating for residuals of traumatic brain injury, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 2004 to November 2004 and September 2005 to March 2010.

These matters come to the Board of Veterans' Appeals (Board) from September 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board previously remanded this case in March 2017.  The case is now returned for appellate review.


FINDING OF FACT

The Veteran submitted a written statement in October 2017, which included the his name, and file number, and noted that he wished to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for residuals of lumbar strain have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for a left ankle disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for skin rash around the eyes have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).
4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for sinusitis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

5.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

6.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating for residuals of traumatic brain injury, currently evaluated as 10 percent disabling have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board.  38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran submitted a written statement in October 2017, which included the his name, and file number, and noted that he wished to withdraw his appeal.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to the issues of service connection for residuals of lumbar strain, left ankle disability, skin rash around the eyes, sinusitis, and sleep apnea, as well as an increased rating for residuals of traumatic brain injury, currently evaluated as 10 percent disabling.

Because the Veteran has withdrawn his appeal as to these issues, there remain no allegations of error of fact or law for appellate consideration on these issues, and the Board does not have further jurisdiction.


ORDER

The appeal is dismissed.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


